MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),                              Sep 24 2018, 5:47 am
this Memorandum Decision shall not be
                                                                         CLERK
regarded as precedent or cited before any                            Indiana Supreme Court
                                                                        Court of Appeals
court except for the purpose of establishing                              and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                      Curtis T. Hill, Jr.
Law Office of Christopher G. Walter,                     Attorney General of Indiana
P.C.
Nappanee, Indiana                                        Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tracy Ray Meloy,                                         September 24, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1281
        v.                                               Appeal from the Marshall Superior
                                                         Court
State of Indiana,                                        The Honorable Dean A. Colvin,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         50D02-1710-CM-1213



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1281 | September 24, 2018           Page 1 of 4
                                       Statement of the Case
[1]   Tracy Ray Meloy appeals his conviction for domestic battery, as a Class A

      misdemeanor, following a bench trial. He presents a single issue for our review,

      namely, whether the State presented sufficient evidence to support his

      conviction. We affirm.


                                 Facts and Procedural History
[2]   On September 16, 2017, Meloy and his live-in girlfriend, C.A., were at the

      American Legion bar in Argos. After C.A. asked Meloy whether he had taken

      a cell phone case belonging to someone else, Meloy became angry with C.A.

      Meloy began counting down from five to one, and at the end of the countdown

      Meloy hit C.A. in the face with a closed fist.


[3]   Karen Harvey, the Legion manager, who was working as a bartender that

      night, observed the altercation and left to find C.A.’s father, who lived nearby.

      Harvey did not find C.A.’s father, but C.A.’s brother and sister-in-law, C.D.A.,

      arrived, and Harvey told them that Meloy had hit C.A. C.D.A. then

      confronted Meloy inside the bar, and Meloy punched C.D.A. in the face.

      C.D.A. fell to the floor, got back up, and punched Meloy in the face. C.D.A.

      left the bar with C.A. and called the police. The responding officers found C.A.

      with an ice pack on her face and observed swelling, scratches, and blood on her

      face.


[4]   The State charged Meloy with domestic battery, as a Class A misdemeanor,

      and battery, as a Class A misdemeanor. At the conclusion of a bench trial, the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1281 | September 24, 2018   Page 2 of 4
      court found Meloy guilty of domestic battery, but not guilty of battery. The

      court entered judgment of conviction accordingly and sentenced Meloy to one

      year in jail. This appeal ensued.


                                     Discussion and Decision
[5]   Meloy contends that the State presented insufficient evidence to support his

      conviction. In reviewing the sufficiency of the evidence, we consider only the

      evidence and reasonable inferences most favorable to the conviction, neither

      reweighing the evidence nor reassessing witness credibility. Griffith v. State, 59
N.E.3d 947, 958 (Ind. 2016). We will affirm the judgment unless no reasonable

      fact-finder could find the defendant guilty. Id.


[6]   To prove domestic battery, as a Class A misdemeanor, the State was required to

      show that Meloy knowingly or intentionally touched C.A., a family member or

      member of Meloy’s household, in a rude, insolent, or angry manner. Ind. Code

      § 35-42-2-1.3(a)(1) (2018). At trial, C.A. testified, but she did not remember

      anything about Meloy hitting her. But Harvey testified that she saw Meloy and

      C.A. fighting, she heard Meloy count down from five to one, and she saw

      Meloy hit C.A. in the face with a closed fist. To the extent Meloy claims that

      Harvey’s testimony is insufficient to support his conviction because she “was

      unsure of what happened specifically at multiple points in her testimony,” that

      contention is entirely without merit. Appellant’s Br. at 8. Harvey, an

      eyewitness, unequivocally testified that she saw Meloy hit C.A. in the face.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1281 | September 24, 2018   Page 3 of 4
[7]   It is well settled that a conviction can be sustained on the testimony of a single

      witness. See Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012). But here, in any

      event, the State presented evidence to corroborate Harvey’s testimony. Meloy

      asks that we reweigh the evidence and judge Harvey’s credibility on appeal,

      which we cannot do. The evidence is sufficient to support Meloy’s conviction. 1


[8]   Affirmed.


      Crone, J., and Pyle, J., concur.




      1
          Meloy does not contest the evidence showing that C.A. was a household member under the statute.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1281 | September 24, 2018              Page 4 of 4